Name: Council Decision (Euratom) 2016/2116 of 12 February 2016 approving the conclusion by the European Commission, on behalf of the European Atomic Energy Community, of the Agreement extending the Framework Agreement for International Collaboration on Research and Development of Generation IV nuclearenergy systems
 Type: Decision
 Subject Matter: international affairs;  electrical and nuclear industries;  cooperation policy;  European construction
 Date Published: 2016-12-03

 3.12.2016 EN Official Journal of the European Union L 329/1 COUNCIL DECISION (Euratom) 2016/2116 of 12 February 2016 approving the conclusion by the European Commission, on behalf of the European Atomic Energy Community, of the Agreement extending the Framework Agreement for International Collaboration on Research and Development of Generation IV nuclearenergy systems THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Atomic Energy Community, in particular the second paragraph of Article 101 thereof, Having regard to the recommendation from the European Commission, Whereas: (1) The Generation IV International Forum (GIF) is a framework for international cooperation in research and development launched at the initiative of the United States of America in 2001. The objective of the GIF is to pool efforts to develop new nuclear energy system designs to provide a reliable supply of energy, while satisfactorily addressing nuclear-safety, waste-minimisation, non-proliferation and public concerns. (2) On 30 July 2003, on the basis of a Commission Decision of 4 November 2002, the Community joined the GIF by signing its Charter (the Charter), which the initial signatories signed in 2001. By a Commission Decision of 29 June 2011, the Community's initial 10-year adherence to the Charter was extended for an unlimited period, subject to withdrawal by unanimous consent of Member States of the Union. Any GIF member, including the Community, may withdraw by giving 90 days' written notice. As the Charter does not provide for financial exchanges or special budgetary allocations between the parties, it falls within the scope of the third paragraph of Article 101 of the Euratom Treaty. (3) In order to implement the Charter, the signatories thereto concluded the Framework Agreement for International Collaboration on Research and Development of Generation IV nuclear energy systems (the Framework Agreement), which sets out the conditions for cooperation as well as system and project arrangements. (4) On the basis of the Council Decision of 20 December 2005 concerning the approval of the accession of the European Atomic Energy Community to the Framework Agreement and a Commission Decision of 12 January 2006, adopted pursuant to the second paragraph of Article 101 of the Treaty, the Community acceded to the Framework Agreement on 24 January 2006, when the duly authorised Commissioner signed an instrument of accession, which was then deposited with the Organisation for Economic Cooperation and Development in Paris on 10 February 2006. The Joint Research Centre was designated as the Community's implementing agent in accordance with Article III.2 of the Framework Agreement. (5) The Framework Agreement entered into force on 28 February 2005 for a period of 10 years and was extended on 26 February 2015, when four parties gave their consent to be bound by the Agreement extending the Framework Agreement for International Collaboration on Research and Development of Generation IV nuclear energy systems (the Extension Agreement), in accordance with the specific extension procedure provided for in the Framework Agreement. The Community and other signatories that were unable to complete their internal approval procedures in time may subsequently renew their participation by means of a signature in accordance with Article II.3 of the Extension Agreement. (6) The renewal of the participation of the Community in the Framework Agreement is independent of any decision on the scope of participation of the Community in the various GIF systems and related project arrangements. The Community will individually determine the nature of its contribution, intellectual and financial, in GIF activities. (7) The renewal by the Commission, on behalf of the Community, of the Framework Agreement by means of signature of the Extension Agreement in accordance with the specific extension procedure should therefore be approved, HAS ADOPTED THIS DECISION: Article 1 The conclusion by the Commission, on behalf of the European Atomic Energy Community, of the Agreement extending the Framework Agreement for International Collaboration on Research and Development of Generation IV nuclear energy systems, is hereby approved. The text of the Extension Agreement is attached to this Decision. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 12 February 2016. For the Council The President J.R.V.A. DIJSSELBLOEM